Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing As filed with the Securities and Exchange Commission on March 13, 2009 Registration No. 333-143307 UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 POST-EFFECTIVE AMENDMENT NO. 1 TO FORM S-3 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 RAM HOLDINGS LTD. (Exact name of registrant as specified in its charter) Bermuda (State or Other Jurisdiction of Incorporation or Organization) Not Applicable (I.R.S. Employer Identification No.) RAM Re House 46 Reid Street Hamilton HM 12 Bermuda Telephone: (441) 296-6501 (Address, including zip code, and telephone number, including area code, of registrants principal executive offices) CT Corporation System 111 Eighth Avenue, 13th Floor New York, New York 10011 Telephone: (212) 894-8700 (Name, address, including zip code, and telephone number, including area code, of agent for service) Copies to: Victoria Guest General Counsel RAM Holdings Ltd. RAM Re House 46 Reid Street Hamilton HM 12 Bermuda (441) 296-6501 Alejandro E. Camacho, Esq. Clifford Chance US LLP 31 West 52nd Street New York, New York 10019 (212) 878-8000 Approximate date of commencement of proposed sale to the public: Not applicable. If the only securities being registered on this form are being offered pursuant to dividend or interest reinvestment plans, please check the following box. ¨ If any of the securities being registered on this form are to be offered on a delayed or continuous basis pursuant to Rule 415 under the Securities Act of 1933, check the following box. ¨ If this form is filed to register additional securities for an offering pursuant to Rule 462(b) under the Securities Act, please check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. ¨ If this form is filed to register additional securities for an offering pursuant to Rule 462(c) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. ¨ If this form is a post-effective amendment filed pursuant to Rule 462(c) under the Securities Act, check the following box and list the Securities Act registration number of the earlier effective registration statement for the same offering. ¨ If this form is a registration statement pursuant to General Instruction I.D. or a post-effective amendment thereto that shall become effective upon filing with the Commission pursuant to Rule 462(e) under the Securities Act, check the following box. ¨ If this form is a post-effective amendment to a registration statement filed pursuant to General Instruction I.D. filed to register additional securities or additional classes of securities pursuant to Rule 413(b) under the Securities Act, check the following box. ¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of "large accelerated filer," "accelerated filer" and "smaller reporting company" in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer¨ Accelerated filer ¨ Non-accelerated filerx (Do not check if a smaller reporting company) Smaller reporting company ¨ This post-effective amendment will become effective on such date as the Commission may determine under Section 8(c) of the Securities Act of 1933. DEREGISTRATION OF UNSOLD SECURITIES AND TERMINATION OF REGISTRATION STATEMENT A Registration Statement on Form S-3 (Registration No. 333-143307) was originally filed with the Securities and Exchange Commission on May 25, 2007 by the Registrant. The Registration Statement registered the resale by certain selling shareholders named therein of up to 9,898,344 of the Registrant's Common Shares (the "Shares"). The Registrant is filing this Post-Effective Amendment No. 1 to the Registration Statement to withdraw from registration all unsold Shares previously registered for resale under the Registration Statement and to terminate the effectiveness of the Registration Statement. SIGNATURES Pursuant to the requirements of the Securities Act of 1933, the Registrant certifies that it has reasonable grounds to believe that it meets all of the requirements for filing on Form S-3 and has duly caused this Post-Effective Amendment No. 1 to the Registration Statement to be signed on its behalf by the undersigned, thereunto duly authorized, in the City of Hamilton, Bermuda, on March 13, 2009. RAM HOLDINGS LTD. By: /s/ Vernon M. Endo Name: Vernon M. Endo Title: President and Chief Executive Officer Pursuant to the requirements of the Securities Act of 1933, this Post-Effective Amendment No. 1 to the Registration Statement has been signed by the following persons in the capacities and on the dates indicated. Signature Title Date * President, Chief Executive Officer and Vernon M. Endo Director (Principal Executive Officer) March 13, 2009 /s/ Edward U. Gilpin Chief Financial Officer and Financial Edward U. Gilpin Controller (Principal Financial Officer and March 13, 2009 Principal Accounting Officer) * Steven J. Tynan Director March 13, 2009 * Edward F. Bader Director March 13, 2009 * David L. Boyle Director March 13, 2009 * Allan S. Bufferd Director March 13, 2009 Joan H. Dillard Director March 13, 2009 Joseph M. Donovan Director March 13, 2009 Michael J. Normile Director March 13, 2009 Lloyd A. Porter Director March 13, 2009 /s/ Victoria W. Guest Director March 13, 2009 Victoria W. Guest * Director March 13, 2009 Conrad P. Voldstad /s/ Steven J. Tynan Steven J. Tynan Authorized U.S. Representative March 13, 2009 * By: /s/ Vernon M. Endo Vernon M. Endo, individually and as an attorney-in-fact for each such other person pursuant to the power of attorney previously filed as a part of this Registration Statement.
